UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7044


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAMON EMANUEL ELLIOTT,

                    Defendant - Appellant.



                                      No. 20-7085


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAMON EMANUEL ELLIOTT,

                    Defendant - Appellant.



Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:97-cr-00053-PJM-1; 8:20-cv-01898-PJM)


Submitted: September 22, 2020                              Decided: September 25, 2020
Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Damon Emanuel Elliott seeks to appeal the district

court’s order dismissing without prejudice his second or successive 28 U.S.C. § 2255

motion because he did not receive authorization from this court.            The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district

court denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional claims

is debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Elliott has not made

the requisite showing. Accordingly, in No. 20-7044, we deny a certificate of appealability

and dismiss the appeal. In No. 20-7085, in which Elliott filed a second notice of appeal

from the same order, we dismiss the appeal as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 DISMISSED



                                              3